978 F.2d 716
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Enrique FLORES, Defendant-Appellant.
No. 90-16735.
United States Court of Appeals, Ninth Circuit.
Submitted Oct. 22, 1992.*Decided Oct. 26, 1992.

Before BEEZER, CYNTHIA HOLCOMB HALL and WIGGINS, Circuit Judges.


1
MEMORANDUM**


2
Enrique Flores, a federal prisoner, appeals pro se the district court's denial of his 28 U.S.C. § 2255 motion.   We review de novo, United States v. Angelone, 896 F.2d 1129, 1130 (9th Cir.1990), and we affirm.


3
Flores contends that he was improperly sentenced under the Sentencing Guidelines ("Guidelines") because the crimes for which he was convicted occurred during a time when the Ninth Circuit held the Guidelines to be unconstitutional.   This contention lacks merit.


4
The Guidelines apply retroactively to defendants sentenced during the window period between the Ninth Circuit's decision declaring the Guidelines unconstitutional and the Supreme Court's decision upholding the constitutionality of the Guidelines.   See United States v. Litteral, 910 F.2d 547, 553 (9th Cir.1990).   Accordingly, Flores was properly sentenced under the Guidelines and the district court properly denied his section 2255 motion.


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3